PER CURIAM.
Petitioner asks leave to appeal from an order passed by Judge Niles in the Baltimore City Court, denying his application for a writ of habeas corpus.
The ground of his application was that he was arrested and searched on the street, and articles taken from his person were offered in evidence at his trial. He was apparently convicted of robbery and pandering and sentenced to ten years in the House of Correction.
The circumstances of his arrest are not stated. If it was lawfully made, as we must assume in the absence of any showing to the contrary, the officer had the right to search him, and evidence found in a lawful search was properly offered at his trial. Any objection to the production of improper evidence should have been made at the trial, and, if overruled, this could have been corrected on appeal. Habeas corpus cannot be used in place of an appeal.

Petition denied without costs.